Exhibit 10.1
 
UNIT EXCHANGE AGREEMENT


by and among


MAJEED S. NAMI PERSONAL ENDOWMENT TRUST, and
MAJEED S. NAMI IRREVOCABLE TRUST


as the “Nami Parties”


and


VANGUARD NATURAL GAS, LLC, and
VANGUARD NATURAL RESOURCES, LLC


for the transfer of the common units of Vanguard Natural Resources, LLC
held by the Nami Parties in exchange for the Membership Units of


 
TRUST ENERGY COMPANY, LLC
and
ARIANA ENERGY, LLC


 
and by
MAJEED S. NAMI
VINLAND ENERGY OPERATIONS, LLC
VINLAND ENERGY GATHERING, LLC
and
VINLAND ENERGY, LLC


for the limited purposes provided herein






Dated as of February 21, 2012


 
 

--------------------------------------------------------------------------------

 
 


 
UNIT EXCHANGE AGREEMENT


 
THIS UNIT EXCHANGE AGREEMENT (this “Agreement”), dated as of February 21, 2012
(the “Execution Date”), and effective as of the Effective Date (as defined
herein) is by and among Majeed S. Nami Personal Endowment Trust, (“Endowment”);
Majeed S. Nami Irrevocable Trust, (“Trust” and with Endowment the “Nami
Parties”); Majeed S. Nami, individually (“Nami”); Vinland Energy, LLC, Vinland
Energy Operations, LLC and Vinland Energy Gathering, LLC (collectively
“Vinland”); Vanguard Natural Gas, LLC, a Kentucky limited liability company
(“VNG”) and Vanguard Natural Resources, LLC a Delaware limited liability company
(“VNR” and with VNG, the “Vanguard Entities”).  The Nami Parties and the
Vanguard Parties are referred to collectively herein as the “Parties,” and each
is individually referenced as a “Party.”  Capitalized terms not otherwise
defined shall have the meanings assigned to such terms in Article X.
WITNESSETH:
WHEREAS, Endowment presently owns 896,555 Common Units of VNR (the “Endowment
Common Units”);
WHEREAS, Trust presently owns 1,032,015 Common Units of VNR (the “Trust Common
Units”);
WHEREAS, VNR owns 100% of the membership interests of VNG;
WHEREAS, VNG owns 100% of the membership interests of Trust Energy Company, LLC
(“TEC”) (the “TEC Membership Interests”);
WHEREAS, VNG owns 100% of the membership interests of Ariana Energy, LLC (“AE”)
(the “AE Membership Interests”);
WHEREAS, Endowment and Trust desire to convey a cumulative total of 1,900,000 of
their Common Units in VNR to exchange for a conveyance by VNG of all of the TEC
Membership Interests and the AE Membership Interests, as provided herein;
WHEREAS, VNR believes it is in the best interest of itself and VNG for VNG to
convey the TEC and AE Membership Interests, all on the terms and conditions
provided herein.
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the Parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
 
SALE AND PURCHASE
 
Section 1.1   Agreement to Exchange.
 
(a) In consideration of the premises, covenants and promises contained herein
and other good and valuable consideration, the receipt and sufficiency is hereby
acknowledged, on the Closing Date (as hereinafter defined) and upon the terms
and subject to the conditions set forth in this Agreement:
 
(i) Endowment shall sell, assign, transfer, convey and deliver to VNR, and VNR
shall accept from Endowment all 896,555 of the Endowment Common Units;
 
(ii) Trust shall sell, assign, transfer, convey and deliver to VNR and VNR shall
accept from Trust 1,003,445 of the Trust Common Units;
 
(iii) VNG shall sell, assign, transfer, convey and deliver to Endowment and
Trust, and Endowment and Trust shall purchase and accept (subject to a ratable
allocation as between Endowment and Trust), 100.00% of the TEC Membership
Interests and 100.00% of the AE Membership Interests;
 
in each case free and clear of any pledges, restrictions on transfer, proxies,
voting or other similar agreements, liens, claims, charges, mortgages, security
interests or other legal or equitable encumbrances, limitations or restrictions
of any nature whatsoever (“Encumbrances”), except for (1) restrictions on
transfer arising under applicable securities Laws, (2) the applicable terms and
conditions of the current Organizational Documents of each of VNR, TEC and AE,
and (3) Encumbrances that result from the actions of the recipient of any
interests transferred pursuant to this Agreement.
(b) The closing of the sales and purchases set forth in Section 1.1(a) (the
“Closing”) shall take place at 10:00 a.m. (Eastern Time) at the offices of
Wyatt, Tarrant & Combs LLP in Lexington, Kentucky or at such other place as the
Parties shall agree in writing, on a date to be specified by the Parties, which
shall be the later of (i) the second Business Day following the satisfaction or
(to the extent permitted by Law) waiver by the party or parties entitled to the
benefits thereof of the conditions set forth in Article VI (other than those
conditions that by their nature are to be satisfied at the Closing and (ii) the
Outside Date (as defined herein).  The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.”
 
(c) Each of the Nami Parties hereby agrees that effective simultaneously upon
consummation of the Closing and the delivery by VNG of the TEC Member Bill of
Sale (as defined herein) and the AE Member Bill of Sale (as defined herein) to
each of the Nami Parties, the Nami Parties will assume and agree to pay, perform
and discharge when due all of VNG’s obligations, duties and liabilities under
the TEC and AE Organizational Documents from and after the Effective Date.  At
the time of Closing, VNG will cause each of the Nami Parties to be admitted as
the member of TEC and AE effective as of the Effective Date with the full right
of participation in the management of the business and affairs of TEC and AE,
and to exercise the rights and powers of a member of TEC and AE, and as of the
Effective Date VNG will cease to be the member of TEC and AE and will cease to
have or exercise any right or power as a member of TEC and AE.  The assignment
and transfer of the TEC and AE Membership Interests, the admission of each of
the Nami Parties as a member of TEC and AE, and VNG ceasing to be a member of
TEC and AE, will not dissolve TEC or AE, and each of TEC and AE will continue
without dissolution subsequent to the Closing.
 
Section 1.2   Deliveries at Closing.
 
(a) Prior to Closing, the Parties shall take the following actions, and at the
Closing, the Parties shall make, or stand ready to make, the following
deliveries and to take the following further actions:
 
(i) Transfer of TEC and AE Membership Interests.  VNG will execute and deliver
to Endowment and Trust, respectively, the TEC Member Bill of Sale and the AE
Member Bill of Sale, evidencing the assignment, transfer and delivery to
Endowment and Trust of the relevant Membership Interests of TEC and AE.
 
(ii) Transfer of the VNR Common Units to VNR.  At the Closing, Endowment and
Trust will deliver to VNR the certificates representing the respective Common
Units of VNR being sold by sold by each of Endowment and Trust, in each case
with the unit certificates properly completed and duly executed.  At the
Closing, Endowment and Trust will deliver to VNR a properly completed and duly
executed Transfer Application with respect to their respective Common Units
being conveyed hereunder.
 
(iii) Settlement and Release Agreement.  At the Closing the Parties, Vinland and
its subsidiaries, TEC and AE shall deliver fully executed counterparts of the
Settlement and Release Agreement (as defined herein) which, in addition to the
releases contained therein, also fully and completely terminates the Service
Agreements (as defined herein).
 
(iv) Release of Guarantees.  At the Closing, VNR, VNG, TEC and AE shall provide
such documents as may be necessary to fully and finally release all Guarantees
as defined herein.
 
(v) FIRPTA Certificates.  Each of the Nami Parties will deliver to VNG and VNG
will deliver to each Nami Party a certificate of such Party meeting the
requirements of Treasury Regulation Section 1.1445-2(b)(2) certifying that such
Party is not a “foreign person” within the meaning of Section 1445 of the Code,
duly executed by such Party.
 
(vi) Closing Certificates.  The officers’ certificates contemplated by Section
6.2(c) and Section 6.3(c), in each case, executed by a duly authorized executive
officer of each of the relevant Party.
 
(vii) Lien Releases.  At the Closing, VNR and VNG shall deliver fully-executed,
effective and recordable releases for all recorded liens or other Encumbrances
(other than Permitted Liens) created by VNR, VNG, TEC and/or AE since April 18,
2007 affecting the Oil and Gas Properties or other assets of TEC and/or AE,
including any liens associated with the Vanguard Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II                                
 
REPRESENTATIONS AND WARRANTIES OF VNR
 
As of the Execution Date, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), VNR
hereby represents and warrants to each of the Nami Parties as follows:
 
Section 2.1   Organization.
 
(a) VNR is a limited liability company, duly formed, validly existing and in
good standing under the Laws of Delaware.
 
(b) VNR has all requisite legal and corporate or other entity power and
authority, as the case may be, to own, lease and operate its properties and to
conduct its businesses as currently owned and conducted, is duly qualified to do
business and in good standing in each jurisdiction in which the nature of the
business conducted by it requires it to so qualify.  VNR has made available to
each of the Nami Parties true and complete copies of the Organizational
Documents of VNR, as in effect on the Execution Date.
 
Section 2.2   Validity of Agreement; Authorization.  Except as provided in
Schedule 2.2, VNR has or on the Closing Date and at the time of Closing will
have (with respect to all other Transaction Documents to which it is a party),
full power and authority to enter into this Agreement and the other Transaction
Documents to which it is party and to perform its obligations hereunder and
thereunder and to comply with the terms and conditions hereunder and thereunder.
The execution and delivery of this Agreement and such other Transaction
Documents and the performance by VNR of its obligations hereunder and thereunder
have or will have been duly authorized by the Board of Directors or other
governing body of VNR and, except as provided in Schedule 2.2, no other
proceedings on the part of VNR are necessary to authorize such execution,
delivery and performance. This Agreement and the other Transaction Documents to
which VNR is party have been (in the case of this Agreement), or will be at the
Closing (in the case of such other Transaction Documents), duly executed and
delivered by VNR and constitutes (in the case of this Agreement), or will
constitute at the Closing (in the case of such other Transaction Document) VNR’s
valid and binding obligation enforceable against VNR in accordance with its
terms.
 
Section 2.3   No Conflict or Violation.  Except as set forth in Schedule 2.3,
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party does not and will not: (a) violate
or conflict with any provision of the Organizational Documents of VNR; (b)
violate any applicable provision of law, statute, judgment, order, writ,
injunction, decree, award, rule, or regulation (“Law”) of any Governmental
Authority binding on VNR; (c) violate, result in a breach of, constitute (with
due notice or lapse of time or both) a default or cause any obligation, penalty
or premium to arise or accrue under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which any of VNR is a party or by which it is bound or to which any of their
respective properties or assets are subject; (d) result in the creation or
imposition of any Encumbrances, limitations or restrictions upon any of the
properties or assets of VNR; or (e) result in the cancellation, modification,
revocation or suspension of any consent, license, permit, certificate,
franchise, authorization, registration or filing with any Governmental Authority
of VNR, except in the case of clauses (c) and (d), as is resolved by any consent
or waiver of Citibank pursuant to the Vanguard Credit Agreement (“Vanguard
Citibank  Lien Release”) to permit the transactions contemplated by this
Agreement, which is to be obtained by VNR in accordance with the terms of such
Vanguard Credit Agreement prior to Closing.
 
Section 2.4   Consents and Approvals.  Except for (i) the Vanguard Citibank Lien
Release and (ii) as disclosed on Schedule 2.4, VNG’s execution and delivery of
this Agreement or the other Transaction Documents to it is party or performance
of its obligations hereunder or thereunder, does not require the consent,
approval, waiver or authorization of, or filing, registration or qualification
with, any Person, by VNG.
 
Section 2.5   Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of VNR threatened, against or involving VNR which individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
to prevent or delay the consummation of the transaction contemplated by this
Agreement or to impair VNR’s ability to perform its obligations under this
Agreement, and there is no order, judgment, injunction or decree of any
Governmental Authority outstanding against VNR that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or to
prevent or delay the consummation of the transaction contemplated by this
Agreement or to impair VNR’s ability to perform its obligations under this
Agreement.  “Legal Proceeding” shall mean any judicial or administrative, suits,
proceedings (public or private), claims, investigations or proceedings before
any Governmental Authority or arbitral actions.
 
Section 2.6   Regulatory Matters.
 
(a) VNR is not a “public utility company,” “holding company” or “subsidiary” or
“affiliate” of a holding company as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended.
 
(b) VNR is not an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 2.7   Solvency.  VNR is, and immediately after giving effect to the
transactions contemplated by this Agreement and the Transaction Documents will
be Solvent. For purposes of this Section 2.7, “Solvent” means, with respect to
the applicable party on any date of determination, that on such date (a) the
fair value of the property of such party is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
party that would constitute liabilities under GAAP, (b) the present fair
equivalent value of the assets of such party is not less than the amount that
will be required to pay its debts as they become absolute and matured, taking
into account the possibility of refinancing such obligations and selling assets,
(c) such party does not intend to, and does not believe that it will, incur
debts or liabilities beyond such party’s ability to pay such debts as they
mature taking into account the possibility of refinancing such obligations and
selling assets, and (d) such party is not engaged in business or a transaction,
and does not intend to engage in business or a transaction, for which such
party’s property remaining after such transaction would constitute unreasonably
small capital.
 
Section 2.8   Brokers.  Subject to Schedule 2.8, no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated hereby based upon arrangements
made by or on behalf of VNR.
 
Section 2.9 VNR Status.  VNR is not an employee benefit plan or other
organization exempt from taxation pursuant to Section 501(a) of the Code, a
non-resident alien, a foreign corporation or other foreign Person, or a
regulated investment company within the meaning of Section 851 of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF
ENDOWMENT, TRUST, NAMI AND VINLAND


As of the Execution Date, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), each of
Endowment, Trust, Nami and Vinland hereby represents and warrants to VNG and VNR
as follows:
 
Section 3.1   Organization.
 
(i) Endowment is an irrevocable trust, established under agreement dated January
11, 2007, governed by the Laws of Delaware.
 
(ii) Trust is an irrevocable trust, established under agreement dated January
11, 2007, governed by the Laws of Delaware.
 
(b) Each of Endowment and Trust has all requisite legal and corporate or other
entity power and authority, as the case may be, to own, lease and operate its
properties and to conduct its businesses as currently owned and conducted, is
duly qualified to do business and in good standing in each jurisdiction in which
the nature of the business conducted by it requires it to so qualify.  Each of
the Nami Parties has made available to VNR and VNG true and complete copies of
the Organizational Documents of each Nami Party, as in effect on the Execution
Date.
 
Section 3.2   Validity of Agreement; Authorization.  Each of the Nami Parties
has or on the Closing Date and at the time of Closing will have (with respect to
all other Transaction Documents to which it is a party), full power and
authority to enter into this Agreement and the other Transaction Documents to
which it is party and to perform its obligations hereunder and thereunder and to
comply with the terms and conditions hereunder and thereunder. The execution and
delivery of this Agreement and such other Transaction Documents and the
performance by the Nami Parties of their obligations hereunder and thereunder
have or will have been duly authorized by the Board of Directors, Trustee or
other governing body of each of the Nami Parties, and no other proceedings on
the part of any of the Nami Parties are necessary to authorize such execution,
delivery and performance. This Agreement and the other Transaction Documents to
which any of the Nami Parties is party have been (in the case of this
Agreement), or will be at the Closing (in the case of such other Transaction
Documents), duly executed and delivered by each of the Nami Parties that is a
party thereto, as applicable, and constitute (in the case of this Agreement), or
will constitute at the Closing (in the case of such other Transaction Document)
such Nami Party’s valid and binding obligation enforceable against each such
Nami Party in accordance with its terms.
 
Section 3.3   No Conflict or Violation.  Except as set forth in Schedule 3.3,
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which each of the Nami Parties is a party does not and
will not: (a) violate or conflict with any provision of the Organizational
Documents of any Nami Party; (b) violate any applicable Law of any Governmental
Authority binding on any Nami Party; (c) violate, result in a breach of,
constitute (with due notice or lapse of time or both) a default or cause any
obligation, penalty or premium to arise or accrue under any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which any of the Nami Parties is a party or by which any of
them in such capacities is bound or to which any of their respective properties
or assets are subject; (d) result in the creation or imposition of any
Encumbrances, limitations or restrictions upon any of the properties or assets
of any of the Nami Parties; or (e) result in the cancellation, modification,
revocation or suspension of any consent, license, permit, certificate,
franchise, authorization, registration or filing with any Governmental Authority
of any of the Nami Parties), except in the case of clauses (c) and (d), as is
resolved by any action, consent or waiver of Citibank pursuant to the Vinland
Credit Agreement to permit the transactions contemplated by this Agreement the
“Vinland Citibank Consent”, which is to be obtained by each of the Nami Parties
in accordance with the terms of the Vinland Credit Agreement prior to Closing.
 
Section 3.4   Consents and Approvals.  Except for (i) the Vinland Citibank
Consent or (ii) as disclosed on Schedule 3.4, the Nami Parties’ ability to
perform their obligations under this Agreement, the Nami Parties’ execution and
delivery of this Agreement or the other Transaction Documents to which any of
the Nami Parties is party or performance of their respective obligations
hereunder or thereunder, does not require the consent, approval, waiver or
authorization of, or filing, registration or qualification with, any Person, by
any of the Nami Parties.
 
Section 3.5   Ownership of Common Units.  Endowment and Trust are the sole
record and beneficial owners of, and have valid title to, their respective
Common Units being conveyed hereunder, free and clear of any Encumbrances as of
the Closing except for restrictions on transfer arising under applicable
securities Laws, matters described on Schedule 3.5, if any, and applicable terms
and conditions of the VNR Organizational Documents.  The Common Units have been
duly authorized and validly issued in accordance with VNR’S Organizational
Documents and are fully paid.  Other than this Agreement there are no
outstanding options, warrants or similar rights to purchase or acquire from
Endowment or Trust any of the VNR Units.
 
Section 3.6   Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of the Nami Parties threatened, against or involving the Nami Parties
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on or to prevent or delay the consummation of the
transaction contemplated by this Agreement or to impair such Nami Party’s
ability to perform its obligations under this Agreement, and there is no order,
judgment, injunction or decree of any Governmental Authority outstanding against
any of the Nami Parties that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or to prevent or delay the
consummation of the transaction contemplated by this Agreement or to impair such
Nami Party’s ability to perform its obligations under this Agreement.
 
Section 3.7   Regulatory Matters.
 
(a) None of the Nami Parties is a “public utility company,” “holding company” or
“subsidiary” or “affiliate” of a holding company as such terms are defined in
the Public Utility Holding Company Act of 1935, as amended.
 
(b) None of the Nami Parties is an “investment company” or a company “controlled
by” an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 3.8   Solvency.  Each of the Nami Parties is, and immediately after
giving effect to the transactions contemplated by this Agreement and the
Transaction Documents will be Solvent. For purposes of this Section 3.8,
“Solvent” means, with respect to the applicable party on any date of
determination, that on such date (a) the fair value of the property of such
party is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such party that would constitute
liabilities under GAAP, (b) the present fair equivalent value of the assets of
such party is not less than the amount that will be required to pay its debts as
they become absolute and matured, taking into account the possibility of
refinancing such obligations and selling assets, (c) such party does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
party’s ability to pay such debts as they mature taking into account the
possibility of refinancing such obligations and selling assets, and (d) such
party is not engaged in business or a transaction, and does not intend to engage
in business or a transaction, for which such party’s property remaining after
such transaction would constitute unreasonably small capital.
 
Section 3.9   Brokers.  Subject to Schedule 3.9, no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated hereby based upon arrangements
made by or on behalf of any Nami Party.
 
Section 3.10   Parties Status.  None of the Nami Parties is an employee benefit
plan or other organization exempt from taxation pursuant to Section 501(a) of
the Code, a non-resident alien, a foreign corporation or other foreign Person,
or a regulated investment company within the meaning of Section 851 of the Code.
 
Section 3.11   Knowledge of the Nami Parties; Disclaimer of Additional
Representations.  The Nami Parties acknowledge that Vinland Energy Operations,
LLC, an Entity connected to Nami, has managed the properties owned by the
Operating Entities and, as such, they have had sufficient access to information
regarding the operations of the properties owned by the Operating Entities,
including the relevant books and records, to enable them to thoroughly evaluate
the operations of the properties owned by the Operating Entities and the risks
associated therewith.  The Nami Parties further acknowledge that in making their
decision to enter into this Agreement and consummate the transactions
contemplated by this Agreement, the Nami Parties have relied solely on the basis
of their own knowledge and experience, their own independent investigation and
the express representations, warranties, covenants and agreements set forth in
this Agreement. ACCORDINGLY, EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE IV,
NEITHER VNR NOR VNG MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY, IN RESPECT OF THE OPERATING ENTITIES, OR ANY OF THEIR
RESPECTIVE ASSETS, LIABILITIES OR OPERATIONS.
 
Section 3.12   Securities Matters.  The Nami Parties understand that the
Membership Interests of TEC and AE have not been registered under any applicable
securities law.  The Membership Interests of TEC and AE will only be sold or
otherwise disposed of by the Nami Parties pursuant to an exemption under the
Securities Act and in compliance with any other applicable securities laws. Each
of the Nami Parties is an "accredited investor" (within the meaning of
Rule 501(a) under the Securities Act) and is acquiring the Membership Interests
of TEC and AE only for its own account and not for the account of others, for
investment purposes and not on behalf of any other account or person or with a
view to, or for offer or sale in connection with, any distribution
thereof.  Each of the Nami Parties has knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement.  Each of the Nami Parties is
familiar with the operations of the properties owned by the Operating Entities
and the many risks inherent in the operation of the business of the Operating
Entities.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV                                
 
REPRESENTATIONS AND WARRANTIES OF VNG
 AND VNR RELATING TO VNG, TEC AND AE


As of the Execution Date, and also as of the Closing Date (except to the extent
that any statement is specifically limited by the terms thereof to the date of
this Agreement or another specified date), VNR and VNG hereby make the following
representations and warranties to the Nami Parties.  In no event however, will
VNR or VNG make any warranty or representation regarding (i) any matter, fact or
circumstance disclosed in the VNR SEC Reports, (ii) any matter, fact or
circumstance of which any of the Nami Parties has Knowledge or (iii) any matter,
fact or circumstance that is or was the subject of any obligations performed or
to be performed by Vinland or any affiliate under the Service Agreements.
 
Section 4.1   Organization.  VNG and each of the Operating Entities (i) is a
corporation, limited partnership or limited liability company, as the case may
be, duly incorporated or formed, as the case may be, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
(ii) has all requisite legal and corporate or other entity power and authority,
as the case may be, to own, lease and operate its properties and to conduct its
businesses as currently owned and conducted, (iii) has all material governmental
licenses, authorizations, permits, consents and approvals required to own, lease
and operate its properties and to conduct its businesses as currently owned and
conducted, and (iv) is duly qualified to do business and in good standing in
each jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties requires it to so qualify.
 
Section 4.2   No Conflict or Violation.  VNG’s execution, delivery and
performance of this Agreement and the Transaction Documents to which VNG is
party does not and will not: (a) violate or conflict with any provision of the
Organizational Documents of VNG or either of the Operating Entities; (b) violate
any Law of any Governmental Authority binding on VNG or either of the Operating
Entities; (c) violate, result in a breach of, constitute (with due notice or
lapse of time or both) a default or cause any obligation, penalty or premium to
arise or accrue under any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which VNG or
either of the Operating Entities is a party or by which any of them is bound or
to which any of their respective properties or assets is subject; (d) result in
the creation or imposition of any Encumbrance upon the TEC or AE Membership
Interests or any of the properties or assets of either of the Operating
Entities; or (e) result in the cancellation, modification, revocation or
suspension of any consent, license, permit, certificate, franchise,
authorization, registration or filing with any Governmental Authority of either
of the Operating Entities, except in the case of clauses (c) and (d) as will be
resolved by obtaining the Vanguard Citibank Lien Release.
 
Section 4.3   Consents and Approvals.  Except for the Vanguard Citibank Lien
Release, the execution and delivery of this Agreement or the other Transaction
Documents to which VNG is a party or the performance of its obligations
hereunder or thereunder, does not and will not require the consent, approval,
waiver or authorization of, or filing, registration or qualification with, any
Person.
 
Section 4.4   TEC and AE Capitalization, Membership Interests.
 
(a) As of the Execution Date, no TEC or AE Membership Interests were subject to
issuance upon the vesting of outstanding phantom interests.
 
(b) Except as set forth in the current Organizational Documents of each of TEC
and AE, there are no preemptive or other rights to subscribe for or to purchase,
nor any restriction upon the voting or transfer of any of the TEC or AE
Membership Interests.  There are no outstanding options, warrants or similar
rights to purchase or acquire any TEC or AE Membership Interests.  Neither TEC
nor AE has any outstanding bonds, debentures, notes or other obligation the
holders of which have the right to vote (or are convertible into or exercisable
for securities having the right to vote) with the membership of TEC or AE.
 
Section 4.5   Subsidiaries; Equity Interests; Business of TEC or AE.  Neither
TEC nor AE has any Subsidiaries, and neither owns, directly or indirectly, any
shares of capital stock, voting rights or other equity interests or investments
in any other Person.  Neither TEC nor AE nor VNG for TEC or AE has any
obligation or rights to acquire by any means, directly or indirectly, any
capital stock, voting rights, equity interests or investments in another
Person.  Except for Encumbrances set forth on Schedule 4.5 or those that exist
under the Vanguard Credit Agreement, VNG directly owns, all of the issued and
outstanding TEC and AE Membership Interests free and clear of any Encumbrances
except for restrictions on transfer arising under applicable securities Laws,
matters described on Schedule 4.5, if any, and applicable terms and conditions
of the TEC and AE Organizational Documents.  The Oil and Gas Properties of TEC
and AE are the only such interests owned by VNR, VNG or any direct or indirect
Subsidiary of either in Kentucky and/or Tennessee.
 
Section 4.6 Controls.  
 
(a) No member or manager of TEC or AE has received or otherwise had or obtained
Knowledge of any material complaint, allegation, assertion or claim, regarding
the accounting or auditing practices procedures, methodologies or methods of the
Operating Entities or their respective internal accounting controls relating to
periods after January 1, 2007, including any material complaint, allegation,
assertion or claim that any of the Operating Entities has engaged in
questionable accounting or auditing practices, and (ii) no attorney representing
the Operating Entities, whether or not employed by the Operating Entities, has
reported evidence of a material violation of securities Laws or breach of
fiduciary duty, relating to periods after January 1, 2007, by the officers,
directors, employees or agents of any of the Operating Entities to the
manager(s) or member(s) of the Operating Entities.
 
Section 4.7   Absence of Certain Changes or Events.  Except as set forth on
Schedule 4.7 since January 1, 2011, to the Knowledge of VNG, (a) the business of
the Operating Entities has been conducted in the ordinary course of business
consistent with past practices, (b) there has not been or occurred any event or
condition that has had or could reasonably be expected to have a Material
Adverse Effect, and (c) the Operating Entities have not suffered any damage,
destruction or other casualty loss (whether or not covered by insurance) to
their properties or assets that are material to the business of the Operating
Entities.
 
Section 4.8 Tax Matters.
 
(a) For purposes of this Agreement, “Tax Returns” shall mean returns, reports,
exhibits, schedules, information statements, declaration, claim for refund, and
other documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax or provided to
any Tax authority, including any amendments thereto.  For purposes of this
Agreement, “Tax” or “Taxes” shall mean any and all federal, state, local,
foreign and other taxes, levies, fees, imposts and duties of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits or gross receipts, and also ad
valorem, value added, sales, use, service, real or personal property, capital
stock, license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs duties.
 
(b) Except as disclosed on Schedule 4.8(b), to the Knowledge of VNG,  (i) each
of the Operating Entities has timely filed (or joined in the filing of) all Tax
Returns required by applicable Law to be filed (taking into account any
extensions of time within which to file) by or with respect to each of the
Operating Entities; (ii) all such Tax Returns were true, correct and complete in
all material respects and all material Taxes have been paid in full; (iii) there
is no action, suit, proceeding, investigation, audit, dispute or claim
concerning any Taxes of the Operating Entities either claimed or raised by any
Tax authority in writing; (iv) none of the Operating Entities has any
outstanding request for any extension of time within which to pay its Taxes or
file its Tax Returns; (v) there are no outstanding waivers or extensions of any
applicable statute of limitations for the assessment or collection of any Taxes
of any of Operating Entities; (vi) neither Operating Entity is a party to, or is
bound by, any Tax allocation, Tax indemnity, Tax sharing, or similar agreement
or arrangement that imposes liability on Operating Entity for the Taxes of
another Person; (vii) each of the Operating Entities that is a partnership for
federal income Tax purposes has made, or shall be eligible to make, an election
pursuant to Section 754 of the Code; (viii) each of the Operating Entities has
withheld and paid all Taxes required to be withheld by such Operating Entity in
connection with any amounts paid or owing to any employee, creditor, independent
contractor or other third party; (ix) no material liens for Taxes exist with
respect to any of the Operating Entities’ assets, except for statutory liens for
Taxes not yet due and payable or that are being contested in good faith and
reserved for in accordance with GAAP; and (x) neither Operating Entity has
engaged in a transaction that would be reportable by or with respect to any
Operating Entity under Treas. Reg. §1.6011-4 or any predecessor thereto.
 
Section 4.9   Absence Of Undisclosed Liabilities.  Except as disclosed on
Schedule 4.9, none of the Operating Entities has any indebtedness or liability,
absolute or contingent, which is not shown on the TEC Balance Sheet or the AE
Balance Sheet that would be required by GAAP to be set forth on the TEC Balance
Sheet or the AE Balance Sheet, except those that have been incurred in the
ordinary conduct of the business of the Operating Entities between the dates of
the TEC Balance Sheet and the AE Balance Sheet and the Closing Date.
 
Section 4.10   Regulatory Matters.
 
(a) None of the Operating Entities is a “public utility company,” “holding
company” or “subsidiary” or “affiliate” of a holding company as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.
 
(b) None of the Operating Entities is an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 4.11 Books And Records; Other Information.  
 
(a) The minute books and other similar records of the Operating Entities as to
periods after April 18, 2007, contain true and correct copies of all actions
taken at all meetings of such entity’s equity holders, Board of Directors or
other governing body, and all written consents executed in lieu of any such
meetings.  Complete copies of all such minute books and other similar records
have been made available to the Nami Parties.
 
(b) Since April 18, 2007, the Operating Entities have (i) made and kept books,
records and accounts, which, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of assets; and (ii) maintained systems of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) access to assets is permitted only in accordance
with management’s general or specific authorization; and (C) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 4.12 Employees; Employee Plans.  
 
(a) None of the Operating Entities currently has any employees, and, except as
set forth on Schedule 4.12(a), since April 18, 2007, none of the Operating
Entities has had any employees.
 
(b) Except as disclosed on Schedule 4.12(b), the Operating Entities do not
sponsor, maintain or contribute to or have an obligation (secondary, contingent
or otherwise) to contribute to and, at no time since April 18, 2007, have
sponsored, maintained or contributed to or had an obligation to contribute to,
any Employee Plans.
 
Section 4.13   Properties, Oil and Gas Matters.
 
(a) For purposes of this Agreement, “Oil and Gas Agreements” means the following
types of agreements or contracts to which either of the Operating Entities is a
party, whether as an original party, by succession or assignment or otherwise
with respect to the Oil and Gas Properties forming the basis for the reserves
reflected in the Reserve Report: oil and gas leases, farm-in and farm-out
agreements, agreements providing for an overriding royalty interest, agreements
providing for a royalty interest, agreements providing for a net profits
interest, crude oil or natural gas sales or purchase contracts, joint operating
agreements, unit operating agreements, unit agreements, field equipment leases,
and agreements restricting any of the Operating Entities’ ability to operate,
obtain, explore for or develop interests in a particular geographic
area.  Complete copies of all such Oil and Gas Agreements have been made
available to the Nami Parties.
 
(b) VNG has furnished to the Nami Parties an internal reserve report containing
estimates of the oil and gas reserves that are owned by the Operating Entities
as of December 31, 2010 prepared by VNG (the “Reserve Report”).  With respect to
the proved reserves reflected in the Reserve Report, the Reserve Report conforms
in all material respects to the guidelines with respect thereto of the SEC.
Except for changes (including changes in Hydrocarbon commodity prices) generally
affecting the oil and gas industry and normal depletion by production, to the
Knowledge of VNG there has been no material change in respect of the matters
addressed in the Reserve Report.
 
(c) Except for goods and other property sold, used or otherwise disposed of
since the date of the Reserve Report in the ordinary course of business as of
the date hereof, to the Knowledge of VNG, the Operating Entities own or have
valid leases or contractual rights to, all material equipment and other personal
property used or necessary for use in the operation of their respective Oil and
Gas Properties forming the basis for the reserves reflected in the Reserve
Report in the manner in which such properties were operated as of the date
hereof.
 
(d) To the Knowledge of VNG, all material proceeds from the sale of Hydrocarbons
produced from the Oil and Gas Properties of the Operating Entities are being
received by them in a timely manner and are not being held in suspense for any
reason.
 
(e) To the Knowledge of VNG and except for any applicable royalty owner reserve
or suspense accounts, the Operating Entities have paid all material royalties,
overriding royalties and other burdens on production due by the Operating
Entities on or before the Effective Date with respect to their respective Oil
and Gas Properties forming the basis for the reserves reflected in the Reserve
Report.
 
(f) Except as set forth in Schedule 4.13(e) and to the Knowledge of VNG, none of
the material Oil and Gas Properties of the Operating Entities forming the basis
for the reserves reflected in the Reserve Report is subject to any preferential
purchase, consent or similar right that would become operative as a result of
the transactions contemplated by this Agreement.
 
(g) Except as set forth in Schedule 4.13(e), none of the Oil and Gas Properties
of the Operating Entities forming the basis for the reserves reflected in the
Reserve Report are subject to any tax partnership agreement or provisions
requiring a partnership income tax return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code.
 
(h) None of the Operating Entities has received any material advance,
take-or-pay or other similar payments that entitle purchasers of production from
the Oil and Gas Properties forming the basis for the reserves reflected in the
Reserve Report to receive deliveries of Hydrocarbons without paying therefore,
and, on a net basis, Operating Entities are neither underproduced nor
overproduced, in either case, to any material extent, under gas balancing or
similar arrangements, except as set forth in Schedule 4.13(g).
 
Section 4.14   Environmental Matters.  Except as set forth in Schedule 4.14 and
except as would not reasonably be expected to have a Material Adverse Effect:
 
(a) To the Knowledge of VNG, each of the Operating Entities has obtained all
material permits, licenses, franchise authorities, consents and approvals, made
all material filings and maintained all material data, documentation and records
necessary for owning and operating its assets and business as it is presently
conducted under all applicable Environmental Laws, and all such permits,
licenses, franchises, authorities, consents, approvals and filings remain in
full force and effect, and are issued in the correct entity’s name, and there
are no circumstances existing that could reasonably be expected to result in
such permits, licenses, franchises, authorities, consents, approvals and filings
being revoked or not renewed or in pending applications for such permits,
licenses, franchises, authorities, consents, approvals and filings being denied.
 
(b) VNG has made available to the Nami Parties all internal and external
environmental assessments, reports, audits and studies and all correspondence on
environmental matters relating to the Operating Entities’ properties, assets,
and operations that are reasonably expected to have a material impact that are
known to them to be in the possession, custody, or control of or otherwise
reasonably available to VNG.
 
(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, no statement or representation is made in this Agreement regarding
any compliance or failure to comply with, or any actual or contingent liability
under, or claims, demands, actions, proceedings, lawsuits or investigations with
respect to any Environmental Law, except as set forth in this Section 4.14.
 
Section 4.15   Derivative Transactions and Hedging.  Since April 18, 2007, none
of the Operating Entities has entered into any commodity or financial hedging
positions affecting any of the Operating Entities pursuant to which the
Operating Entities has outstanding rights or obligations (collectively,
“Derivative Transactions”).
 
Section 4.16 Material Contracts.  
 
(a) As of the date of this Agreement, except for (i) contracts filed as an
exhibit to or incorporated by reference in a VNR SEC Report filed prior to the
Execution Date, (ii) contracts related to properties or operations that have
been, or are under contract to be, purchased or sold or otherwise disposed of or
are in the process of being purchased or sold or otherwise disposed of to the
extent such sales and/or dispositions have been disclosed in VNR SEC Reports, or
(iii) as otherwise set forth on Schedule 4.16(a), none of the Operating Entities
is a party to or bound by any contract (whether written or oral) that is:
 
(i) Any contract that would be a  “material contract” as to VNR (as such term is
defined in Item 601(b)(10) of Regulation S-K of the SEC);
 
(ii) a loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture or other binding commitment other than the Vanguard Credit
Agreement;
 
(iii) a contract that purports to limit materially the right of any of the
Operating Entities to engage or compete in any line of business in which any of
the Operating Entities is engaged or to compete with any person or operate in
any location;
 
(iv) a contract that creates a partnership or joint venture or similar
arrangement (other than a joint operating agreement entered into in the ordinary
course of business) with respect to any significant portion of the business of
the Operating Entities taken as a whole;
 
(v) a settlement or similar agreement with any Governmental Authority or order
or consent of a Governmental Authority involving future performance by any of
the Operating Entities that is material to the Operating Entities taken as a
whole;
 
(vi) an executory contract which includes the acquisition or sale of assets
(whether by merger, sale of stock, sale of assets or otherwise).
 
All contracts of the type described in this Section 4.16(a) together with the
contracts for the sale of Hydrocarbons produced from any of the Operating
Entities’ Oil and Gas Properties described in the Reserve Report that are not
terminable on 90 days or less notice without payment by either of the Operating
Entities of any material penalty and are set forth on Schedule 4.16(a), are
referred to herein as the “Operating Entities Material Contracts.”
(b) Other than as a result of the expiration or termination of any Operating
Entities Material Contract in accordance with its terms and except as would not
have either individually or in the aggregate a Material Adverse Effect, (i) each
Operating Entities Material Contract is valid and binding on each of the
Operating Entities that is a party thereto, as applicable, and is in full force
and effect and enforceable in accordance with its terms against such Operating
Entity and, to the Knowledge of VNG, is valid and binding on the other party or
parties thereto, and in full force and effect and enforceable against such other
parties thereto, (ii)  each of the Operating Entities has performed all material
obligations required to be performed by it to date under each Operating Entities
Material Contract, and (iii) to the Knowledge of VNG, none of the Operating
Entities has received notice of, and VNG has no Knowledge of the existence of
any event or condition which constitutes, or, after notice or lapse of time or
both, would constitute, a material default on the part of any of the Operating
Entities or of any other party under any such Operating Entities Material
Contract.
 
Section 4.17   Litigation.  Except as set forth on Schedule 4.17, there are no
Legal Proceedings pending or, to the Knowledge of VNG, threatened, against or
involving the Operating Entities.  Except as set forth on Schedule 4.17, there
is no order, judgment, injunction or decree of any Governmental Authority
outstanding against any of the Operating Entities that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or to
prevent or delay the consummation of the transactions contemplated by this
Agreement or to impair VNG’s ability to perform its obligations under this
Agreement.
 
Section 4.18  Balance Sheets.  
 
(a) The balance sheet attached hereto as Exhibit A relating to TEC (the “TEC
Balance Sheet”) is, to the Knowledge of VNR and VNG, a true and correct
statement of:
 
(i) all amounts owed as of December 31, 2011, by TEC to any Person, including
all long term, short term, revolving, intercompany, vendor or trade creditor
obligations (other than those represented by the Vanguard Credit Agreement) and
including all amounts due to land owners, or other interest owners including
suspense amounts;
 
(ii) all accounts receivable and amounts owed to TEC as of December 31, 2011;
and
 
(iii) all cash and cash equivalents as of December 31, 2011 held in suspense for
landowners or other interest owners.  For avoidance of doubt, all cash and
equivalents and all accounts receivable and amounts owed to TEC as of December
31, 2011, less any sums held in suspense and any accounts payable (including
without limitation trade and vendor claims) or liabilities associated with
periods prior to the Effective Date, will be distributed to VNG on or before the
Closing Date.
 
(b) The balance sheet attached hereto as Exhibit B relating to AE (the “AE
Balance Sheet”) is, to the Knowledge of VNR and VNG, a true and correct
statement of:
 
(i) all amounts owed as of December 31, 2011, by AE to any Person, including all
long term, short term, revolving, intercompany, vendor or trade creditor
obligations (other than those represented by the Vanguard Credit Agreement) and
including all amounts due to land owners, or other interest owners including
suspense amounts;
 
(ii) all accounts receivable and amounts owed to AE as of December 31, 2011; and
 
(iii) all cash and cash equivalents as of December 31, 2011 held in suspense for
landowners or other interest owners.  For avoidance of doubt, all cash and
equivalents and all accounts receivable and amounts owed to AE as of December
31, 2011, less any sums held in suspense and all accounts payable (including
without limitation trade and vendor claims) or liabilities associated with
periods prior to the Effective Date, will be distributed to VNG on or before the
Closing Date.
 
Section 4.19   Brokers.  No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or any of the
transactions contemplated hereby based upon arrangements made by or on behalf of
VNG.
 
Section 4.20   VNG Status.  VNG is not an employee benefit plan or other
organization exempt from taxation pursuant to Section 501(a) of the Code, a
non-resident alien, a foreign corporation or other foreign Person, or a
regulated investment company within the meaning of Section 851 of the Code.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V                                
 
COVENANTS
 
Section 5.1   Conduct of Business.
 
(a) Except as required under applicable Law or by any Governmental Authority or
to the extent the Nami Parties otherwise consents in writing (which consent
shall not be unreasonably withheld), during the period from the Execution Date
to the Closing Date, VNG shall not, and VNR shall not permit, any action to
prevent the Operating Entities from:
 
(i) conducting their activities in the ordinary course of business consistent
with past practice;
 
(ii) using commercially reasonable efforts to preserve intact their goodwill and
relationships with customers, suppliers and others having business dealings with
them with respect thereto;
 
(iii) complying in all material respects with all applicable Laws relating to
them;
 
(iv) using commercially reasonable efforts to maintain in full force without
interruption their present insurance policies, or comparable insurance coverage;
and
 
(v) promptly notifying the Nami Parties of any material change in the condition
or business or any material litigation or proceedings (including arbitration and
other dispute resolution proceedings) or material government complaints,
investigations, inquiries or hearings (or communications indicating that the
same may be contemplated) or any material developments in any such litigation,
proceedings, complaints, investigations, inquiries or hearings.
 
(b) Without limiting the generality of the foregoing, and except as contemplated
by this Agreement, or as required by applicable Law or by any Governmental
Authority, prior to the Closing Date, without the prior written consent of the
Nami Entities (which consent shall not be unreasonably withheld), VNG shall not
permit the Operating Entities to:
 
(i) modify, amend or voluntarily terminate, prior to the expiration date
thereof, any Material Contract or waive any material default by, or release,
settle or compromise any material claim against, any other party thereto, other
than as may be required in connection with  obligations of VNG and VNR to the
Nami Parties under this Agreement;
 
(ii) make any change in their Organizational Documents;
 
(iii) make any material change in their Tax methods, principles or elections;
 
(iv) increase the compensation or benefits (except for normal increases in the
ordinary course of business consistent with past practice) of any director,
officer or employee of any Operating Entity or (B) establish any new employee
benefit plan, contract or arrangement for employees of any such entities;
 
(v) enter into any joint venture or similar arrangement with a third party;
 
(vi) settle any claims, demands, lawsuits or state or federal regulatory
proceedings for damages to the extent such settlements in the aggregate assess
damages in excess of $50,000 (other than claims, demands, lawsuits or
proceedings to the extent insured (net of deductibles), reserved against in the
Operating Entities’ financial statements or covered by an indemnity obligation
not subject to dispute or adjustment from a solvent indemnitor) or (B) settle
any claims, demands, lawsuits or state or federal regulatory proceedings seeking
an injunction or other equitable relief; or
 
(vii) make any material change to its financial reporting and accounting methods
other than as required by a change in GAAP.
 
Section 5.2 Access To Properties And Records.  
 
(a) VNG and VNR shall use all commercially reasonable efforts to facilitate each
of the Operating Entities (i) affording to the Nami Parties and their
accountants, counsel, financial advisors and other representatives (collectively
“Nami Parties”), upon reasonable advance notice to the Operating Entities
reasonable access during normal business hours throughout the period commencing
on the Execution Date and ending on the Closing Date (or the earlier termination
of this Agreement pursuant to Article VII hereof) to all personnel, offices,
books, contracts, and records of Operating Entities and their agents, including
legal representatives, accountants and environmental and engineering
consultants, and (ii) during such period, furnishing promptly to the Nami
Parties all financial and operating data and all other information concerning
the business, properties, liabilities and personnel of any of the Operating
Entities that the Nami Parties may reasonably request.
 
(b) Subject to the execution of a mutually agreeable confidentiality agreement,
VNG and VNR shall use all commercially reasonably efforts to facilitate each of
the Operating Entities (i) affording to the Nami Parties and their accountants,
counsel, financial advisors and other representatives upon reasonable advance
notice to VNG, reasonable access during normal business hours throughout the
period commencing on the Execution Date and ending on the Closing Date (or the
earlier termination of this Agreement pursuant to Article VII hereof) to all
personnel, offices, books, contracts, and records of each of the Operating
Entities and their agents, including legal representatives, accountants and
environmental and engineering consultants, and (ii) during such period,
furnishing promptly to Seller all financial and operating data and all other
information concerning the business, properties, liabilities and personnel of
any of the Operating Entities as Seller may reasonably request.
 
Section 5.3   Consents And Approvals.
 
(a) VNR and VNG shall each use all commercially reasonable efforts to obtain,
and will use all commercially reasonable efforts to facilitate the Operating
Entities being able to obtain, or assist the Nami Parties in obtaining, as
appropriate, prior to the Closing Date (or the earlier termination of this
Agreement pursuant to Article VII hereof), all necessary consents, licenses or
permits from Governmental Authorities (including operator permits), waivers,
orders, authorizations and approvals of all Governmental Authorities and of all
other Persons required in connection with the execution and delivery of, and
performance by such Party of its obligations under, this Agreement (including
obtaining the Vanguard Citibank Lien Release), and will cooperate fully with the
Nami Parties in promptly seeking to obtain all such authorizations, consents,
licenses, permits, orders, waivers and approvals, giving such notices, and
making such filings.
 
(b) The Parties agree to cooperate with each other and use reasonable best
efforts to contest and resist, any Legal Proceeding, and to have vacated,
lifted, reversed or overturned any decree, judgment, injunction or other order
(whether temporary, preliminary or permanent of any Governmental Authority that
is in effect and that restricts, prevents or prohibits the consummation of the
transactions contemplated by this Agreement.
 
Section 5.4   Further Assurances.  Upon the request of any Party at any time on
or after the Closing Date, each of the other Parties will promptly execute and
deliver, such further instruments of assignment, transfer, conveyance,
endorsement, direction or authorization and other documents as the requesting
Party or its counsel may reasonably request in order to perfect title of each
relevant Party, and its successors and assigns to the Member Interests and the
Common Units or otherwise to effectuate the purposes of this Agreement.
 
Section 5.5   Commercially Reasonable Efforts.  Upon the terms and subject to
the conditions of this Agreement, each of the Parties will use all commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable consistent with
applicable Law to consummate and make effective in the most expeditious manner
practicable the transactions contemplated hereby.
 
Section 5.6 Notice Of Certain Events.  
 
(a) Each Party shall give to the other Parties written notice (a “Notification”)
promptly upon a matter, fact or circumstance that constitutes a Breach by the
notifying Party becoming within the Knowledge of the notifying Party, specifying
with particularity such Breach.  Except as provided in this Agreement, such
Notification will not modify or otherwise affect in any manner the
representations, warranties, agreements, obligations or covenants of the Parties
or the conditions to the obligations of the Parties under this Agreement and
will not be deemed to amend any Schedules hereto or to cure any related breaches
of the representations, warranties, agreements, obligations or covenants
contained in this Agreement.
 
(b) Each Party shall give to the other Parties written notice (also a
“Notification”) promptly upon:
 
(i) a matter, fact or circumstance that constitutes a Breach by the other
Parties becoming within the Knowledge of the notifying Party, specifying with
particularity such Breach, provided such Notification will not affect any
representation or warranty of the other Parties, or the notifying parties right
to rely thereon;
 
(ii) receiving any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(iii) receiving any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement; or
 
(iv) within the Knowledge of the notifying Party any Legal Proceedings are
commenced that would be reasonably expected to prevent or materially delay the
consummation of the transactions contemplated by this Agreement or materially
impair the notifying Party’s ability to perform its obligations under this
Agreement.
 
Section 5.7 Tax Covenants.
 
(a) For all tax periods that begin before the Effective Date and end on or
before the Effective Date (the “Pre-Effective Date Period”), VNG shall prepare
and timely file all Tax Returns for the Operating Entities (each of the
foregoing, a “Pre-Effective Date Period Return”).  Each such Pre-Effective Date
Period Return shall be prepared in a manner consistent with past practice,
except as otherwise required by applicable Tax Law.  VNG shall be responsible
for the cost and expense of preparing and filing all Pre-Effective Date Period
Returns.
 
(b) For all tax periods that end after the Effective Date (the “Post-Effective
Date Period”), the Nami Parties shall cause the Operating Entities to prepare
and timely file all Tax Returns for the Operating Entities (each of the
foregoing, a “Post-Effective Date Period Return”).  The Operating Entities shall
be responsible for the cost and expense of preparing and filing all
Post-Effective Date Period Returns.
 
(c) After the Closing Date, the Parties shall make available to each other, as
reasonably requested, and to any taxing authority, which is legally permitted to
receive pursuant to its subpoena power or its equivalent, all information,
records or documents relating to Tax liabilities or potential Tax liabilities of
the Operating Entities for all periods prior to or including the Effective Date
and shall preserve all such information, records and documents until the
expiration of any applicable statute of limitations for assessment or refund of
Taxes, including any extensions, tollings or suspensions thereof.  After the
Closing Date, the Parties shall cooperate fully as and to the extent reasonably
requested by the other, in connection with the filing of Operating Entity Tax
Returns pursuant to this Section 5.7 and any audit, litigation, appeal, hearing
or other proceeding with respect to Operating Entity Taxes.  Such cooperation
shall include providing the information, records and documents described above
and any other books, records and information appropriate to the preparation or
review of an Operating Entity Tax Return and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided.
 
(d) Any sales tax, use tax, real property transfer tax, documentary stamp tax,
transfer tax, motor vehicle tax, registration tax or similar tax or recording
expense or other charge, expense or fee attributable to, imposed upon or arising
directly from the consummation of the transactions contemplated hereby
(collectively, the “Transfer Taxes”) shall be paid one half each by VNG and the
Nami Parties.  The Nami Parties shall file all Tax Returns with respect to such
Transfer Taxes, charges, expenses and fees, and if requested by the Nami
Parties, VNG shall execute and deliver such certificates or forms as may be
necessary and appropriate for the Nami Parties to establish an exemption from
(or otherwise reduce) such Transfer Taxes, charges, expenses and fees.  The Nami
Parties will use reasonable best efforts to provide such Tax Returns to VNG at
least ten days prior to the due date for such Tax Returns.  Upon the filing of
Tax Returns in connection with Transfer Taxes, the Nami Parties shall provide
VNG with evidence satisfactory to VNG that such Transfer Taxes have been filed
and paid.
 
Section 5.8   Vanguard Credit Agreement.  If required by the Vanguard Credit
Agreement, VNG and VNR will use commercially reasonable efforts to obtain the
written consent to, and/or waivers of default or amendment of the Vanguard
Credit Agreement in connection with, the transactions contemplated by this
Agreement from the Administrative Agent named in, and the required other lenders
party to the Vanguard Credit Agreement. VNG and/or VNR shall pay any fee
required by the Vanguard Lenders to be paid in order to secure the Vanguard
Citibank Lien Release.
 
Section 5.9   Vinland Credit Agreement.  The Nami Parties will use commercially
reasonable efforts to obtain the written consent to, lien releases, and/or
waivers of default or amendment of the Vinland Credit Agreement to facilitate
and in connection with, the transactions contemplated by this Agreement from the
Administrative Agent named in, and the required other lenders party to the
Vanguard Credit Agreement.  The Nami Parties shall pay any fee required to be
paid in order to secure the Vinland Citibank Consent.
 
Section 5.10 Books and Records; Financial Statements; Litigation Support.  
 
(a) The Nami Parties shall provide VNG and VNR access to the accounting books
and records relating to the Operating Entities to the extent reasonably
necessary to enable them to prepare financial statements of in such forms and
covering such periods as may be required by any applicable securities laws to be
filed with the SEC by VNR or VNG in connection with or as a consequence of the
transactions contemplated by this Agreement.
 
(b) In the event and for so long as any Party actively is contesting or
defending against any third-party Legal Proceeding in connection with (i) the
transactions contemplated by this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Operating Entities, each of the other Parties will cooperate with
it and its counsel in the contest or defense, make available their personnel,
and provide such testimony and access to their books and records as shall be
reasonably requested and necessary in connection with the contest or defense,
all at the sole cost and expense of the contesting or defending Party; provided,
however, that nothing in this Section 5.10(b) shall limit in any respect any
rights a Party may have with respect to discovery or the production of documents
or other information in connection with any such litigation.
 
Section 5.11   Migration of Records; Information.  From and after the Closing
Date, as soon as reasonably practicable VNR and VNG shall or shall cause the
Operating Entities to transfer to the Nami Parties all books, records and
information, including copies of all maps, surveys, drawings, technical data,
geographical and engineering data, programs, customer lists, business plans,
marketing studies, works of authorship and other similar materials, and all
recordings, graphs, drawings, reports, analyses, and other writings, and other
tangible embodiments of the foregoing, in any form, including electronic form,
whether or not specifically listed herein, related to the business, assets or
operations of the Operating Entities (collectively, the “Operating Entities
Records”) to the extent any such Operating Entities Records are in the
possession of any of the VNR or VNG Parties following the
Closing.  Specifically, and without limiting the foregoing, VNR and VNG shall,
and shall cause their Affiliates to, as soon as reasonably practicable following
the Closing Date, transfer all property or oil and gas related information
related to Operating Entity stored in any VNG’s or VNR’s software, including
information related to project data management, well log analysis, mapping,
cross-sections, seismic integration and interpretation, production and reservoir
analysis, and 3D visualization Notwithstanding the foregoing in this Section
5.11,  VNR and VNG may retain copies of all books, records and information
necessary to fulfill their obligations regarding SEC filings and taxes and for
any other proper purpose.
 
Section 5.12  Payments with respect to Pre-Effective Date Revenues. The Nami
Parties will ensure that all proceeds, income or revenues attributable to the
operation of the Oil and Gas Properties for any period prior to the Effective
Date received by TEC or AE from time to time will be paid to VNG promptly after
receipt, but in no event later than the end of the calendar month following the
month in which such proceeds, income or revenues are received. Such payments
will be reduced by (i) all expenses, including but not limited to severance
taxes, operating expenses and transportation expenses, paid by TEC or AE to
third parties after the Effective Date that are attributable to the operation of
the Oil and Gas Properties during December, 2011, calculated in accordance with
historical practice and (ii) unbilled gathering and processing costs to be paid
by TEC or AE to third parties after the Effective Date that accrue after
November 1, 2011 and prior to December 31, 2011 and that are attributable to the
operation of the Oil and Gas Properties.
 
Section 5.13 VNR Quarterly Distribution.  Endowment and Trust shall each receive
from VNR the regular, quarterly distribution for the Common Units being sold
hereunder attributable to the quarter ending December 31, 2011, having a record
date of February 5, 2012. Endowment and Trust shall not receive from VNR any
further distributions attributable to the Common Units being sold hereunder.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI                                
 
CONDITIONS TO CLOSING
 
Section 6.1   Shared Conditions to the Parties’ Obligations.  The obligation of
the Parties to proceed with the Closing contemplated hereby is subject to the
satisfaction on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived, in whole or in part, by a written waiver
executed by the waiving Party or Parties:
 
(a) No Order.  No preliminary or permanent injunction or other order issued by
any Governmental Authority that declares this Agreement or any of the
Transaction Documents invalid or unenforceable in any respect or that prohibits,
restrains or enjoins the consummation of the transactions contemplated hereby or
thereby shall be in effect; and no action or other proceeding before any
Governmental Authority shall be pending or have been threatened that seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or any of the Transaction Documents or that challenges the validity or
enforceability of this Agreement or any of the Transaction Documents; provided
that all Parties shall have used commercially reasonable efforts to have any
such preliminary or permanent injunction or other order lifted or to contest any
action or other proceeding before any Governmental Authority and such
preliminary or permanent injunction or other order has not been lifted within 30
days after the entry thereof (or if earlier on the Closing Date) or such action
or other proceeding is still pending 30 days following the commencement thereof
(or if earlier on the Closing Date).
 
Section 6.2   Conditions to Nami Parties’ Obligations.  The obligations of the
Nami Parties to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, at or before the Closing Date, of the following
conditions, any one or more of which may be waived in writing by the Nami
Parties in its sole discretion:
 
(a) Receipt Of Documents.  VNG and VNR shall have delivered, or be standing
ready to deliver, to the Nami Parties the items specified in Section 1.2 to be
delivered by them, in each case duly executed and dated the Closing Date.
 
(b) No Material Adverse Effect.  Since the date hereof there shall not have
occurred a Material Adverse Effect with regard to the Operating Entities.
 
(c) MAE Certificates.  The Nami Parties shall have received a certificate, dated
as of the Closing Date, of an executive officer of each of VNR and VNG
certifying that to the Knowledge of VNR and VNG no Material Adverse Effect has
occurred with regard to the Operating entities.
 
(d) Representations and Warranties of VNG and VNR.  All representations and
warranties made by VNG and VNR in this Agreement shall be true and correct in
all material respects on and as of the date hereof and, except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date, on the
Closing Date as if again made by VNR and VNG on and as of the Closing Date.
 
(e) Performance of VNR and VNG’s’ Obligations.  VNG and VNR shall have performed
in all material respects all agreements, obligations and covenants required
under this Agreement to be performed by them on or before the Closing Date, and
the Nami Parties shall have received a certificate dated the Closing Date and
signed by an executive officer of each of VNR and VNG certifying to the matters
set forth in this Section 6.2.
 
(f) Consents and Approvals.  All consents, waivers, authorizations and approvals
set forth on Schedule 2.3 (No Conflict or Violation), Schedule 2.4 (Consents and
Approvals), or Schedule 3.3 (No Conflict or Violation), shall have been duly
obtained, shall contain terms reasonably satisfactory to the Nami Parties and
shall be in full force and effect on the Closing Date and copies thereof shall
have been provided to the Nami Parties at Closing.
 
(g) Vanguard Citibank Lien Release.  VNR and VNG shall have obtained the
Vanguard Citibank Lien Release.
 
(h) Vinland Citibank Consent.  The Nami Parties shall have obtained the Vinland
Citibank Consent.
 
Section 6.3   Conditions to Obligations of VNR and VNG.  The obligations of the
VNR and VNG to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, at or before the Closing Date, of the following
conditions, any one or more of which may be waived in writing by VNR and VNG in
their sole discretion:
 
(a) Receipt of Common Units.  The Nami Parties shall deliver or stand ready to
deliver the Common Units to VNR, and the items specified in Section 1.2 to be
delivered by them, in each case duly executed and dated the Closing Date.
 
(b) Representations and Warranties of Nami Parties.  All representations and
warranties made by the Nami Parties in this Agreement shall be true and correct
in all material respects on and as of the date hereof and, except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date, on the
Closing Date as if again made by the Nami Parties on and as of the Closing Date.
 
(c) Performance of the Nami Parties’ Obligations.  The Nami Parties shall have
performed in all material respects all agreements, obligations and covenants
required under this Agreement to be performed by them on or before the Closing
Date, and VNR and VNG shall have received a certificate dated the Closing Date
and signed by an executive officer of each of the Nami Parties certifying to the
matters set forth in this Section 6.3(c).
 
(d) Consents and Approvals.  All consents, waivers, authorizations and approvals
set forth on Schedule 2.3 (No Conflict or Violation), Schedule 2.4 (Consents and
Approvals), Schedule 3.4 (Consents and Approvals), shall have been duly
obtained, shall contain terms reasonably satisfactory to the VNR and VNG and
shall be in full force and effect on the Closing Date and copies thereof shall
have been provided to VNR and VNG at Closing.
 
(e) Receipt of Documents.  The Nami Parties shall have delivered to the VNR and
VNG, as applicable, the items specified in Section 1.2, in each case duly
executed and dated the Closing Date.
 
(f) Vanguard Citibank Lien Release.  VNR and VNG shall have obtained the
Vanguard Citibank Lien Release.
 
(g) Vinland Citibank Consent.  The Nami Parties shall have obtained the Vinland
Citibank Consent.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VII                                
 
TERMINATION
 
Section 7.1   Methods Of Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:
 
(a) by the mutual written agreement of the Parties;
 
(b) by written notice from VNR and VNG to the Nami Parties specifying with
particularity the applicable Breach, if Nami Parties have committed a Breach,
and such Breach would result in the failure of any condition to Closing set
forth in Section 6.3(c); provided, if such Breach is curable through the
exercise of commercially reasonable efforts, then VNR and VNG may only terminate
this Agreement if such Breach is not cured by the Nami Parties, within thirty
(30) days after the receipt by a party of a Notification provided pursuant to
Section 9.4 specifying with particularity such Breach; provided, further, that
any right of the Nami Parties, to cure a Breach will terminate on the Outside
Date;
 
(c) by written notice from the Nami Parties to VNR and/or VNG specifying with
particularity the applicable Breach, if VNR and/or VNG have committed a Breach,
and such Breach would result in the failure of any condition to Closing set
forth in Section 6.3(b); provided, if such Breach is curable through the
exercise of commercially reasonable efforts, then the Nami Parties may only
terminate this Agreement if such Breach is not cured by VNR and/or VNC, as
applicable, within thirty (30) days after the receipt of a Notification provided
pursuant to Section 9.4 specifying with particularity such Breach; provided,
further, that any right of VNR and/or VNG, as applicable, to cure a Breach will
terminate on the Outside Date;
 
(d) by written notice from either the Nami Parties or VNR and/or VNG to the
other Party, if any condition to the terminating Party’s obligation to proceed
with the Closing is not satisfied on or before the Outside Date, or if satisfied
prior thereto, does not remain satisfied on the Closing Date, and
non-satisfaction of such condition was not the result of the other Party’s
Breach, provided that no Party whose Breach has resulted in a condition to such
Party’s obligation to proceed with Closing not being satisfied will have the
right to terminate this Agreement under this Section 7.1(d);
 
(e) by written notice from the Nami Parties to VNR and/or VNG, if after the date
of this Agreement a Material Adverse Effect has occurred and is continuing;
 
(f) by written notice from the Nami Parties to VNR and/or VNG upon the
occurrence of any of the following actions by Operating Entities, unless the
Nami Parties consent in writing within twenty Business Days from the receipt of
written notice from the VNG and/or VNR of the intent of the Operating Entities
to effect such event:
 
(i) the issuance, delivery, sale, pledge or disposition of any (A) equity
securities or partnership units of any class, (B) debt securities having the
right to vote on any matters on which holders of capital stock or members or
partners of the same issuer may vote or (C) securities convertible into or
exercisable for, or any rights, warrants, calls or options to acquire, any such
securities;
 
(ii) the creation, incurrence, guarantee or assumption any new indebtedness for
borrowed money in excess of $50,000 in the aggregate;
 
(iii) the acquisition of any material properties or assets in excess of $50,000
in the aggregate;
 
(iv) the making of any capital expenditures in excess of $ 50,000 in addition to
the amounts of capital expenditures that were included in the 2011 budget;
 
(v) the entering into of any leases of real property, other than renewals of
existing leases in the ordinary course of business, the net present value
(calculated at the weighted average interest rate on the Partnership’s
indebtedness) of which exceeds $50,000; and
 
(vi) the sale of any assets with proceeds to the Operating Entities in excess of
$50,000 in the aggregate.
 
Any of the foregoing actions that are consented to by the Nami entities pursuant
to this Section 7.1(f) shall not be the basis for the Nami Entities to assert
either that VNG and/or VNR have committed a Breach for any purpose under this
Agreement, or that any condition to Closing would fail or has failed as a result
of such action.
Section 7.2   Effect Of Termination.  The following provisions shall apply in
event of a termination of this Agreement:
 
(a) If the Nami Parties have the right to terminate this Agreement pursuant to
Section 7.1 (c) or (f) and VNG and/or VNR does not have the right to terminate
this Agreement, then the Nami Parties may elect either to (i) specifically
enforce the covenants and obligations of VNG and/or VNR under this Agreement, or
(ii) terminate this Agreement.
 
(b) If VNR or VNG has the right to terminate this Agreement pursuant to Section
7.1(b) or (d) and the Nami Parties do not have the right to terminate this
Agreement, then VNR and/or VNG may elect either to (i) specifically enforce the
covenants and obligations of the Nami Parties under this Agreement or (ii)
terminate this Agreement.
 
(c) In the event of termination of this Agreement pursuant to Section 7.1
hereof, this Agreement shall become void and there shall be no other liability
hereunder on the part of VNR, VNG or the Nami Parties (or their respective
officers or directors).
 
(d) Each of the Parties hereto acknowledges and agrees that in the event that
the other Party has the right to terminate this Agreement then the other Party
shall be entitled as an election of remedies, and instead of terminating this
Agreement, to seek an injunction or injunctions to prevent Breach by the
acknowledging Party, and to specifically enforce the covenants and obligations
of the acknowledging Party to be performed at Closing, in any courts of the
Commonwealth of Kentucky, and in the federal courts of the United States of
America, in each case located in Fayette County, Kentucky.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII                                           
 
SURVIVAL; INDEMNIFICATION
 
Section 8.1  Survival.
 
(a) The representations, warranties and covenants of the Nami Parties, Nami and
Vinland as applicable, contained herein or in any certificates or other
documents delivered pursuant to this Agreement on the Closing Date shall survive
the Closing for the period of the relevant statute of limitation.
 
(b) The representations, warranties and covenants of VNR and VNG contained
herein or in any certificates or documents delivered pursuant to this Agreement
or the Closing shall survive for the period of the relevant statute of
limitation, provided that the representations and warranties of VNR and VNG
contained in Article IV of this Agreement, or any representations and warranties
of VNR and VNG related to the representations and warranties contained in
Article IV which are made in any certificates or documents delivered pursuant to
this Agreement or the Closing, shall survive the Closing for a period of
eighteen (18) months and shall thereupon expire.
 
Section 8.2  Indemnification Coverage.  
 
(a) From and after the Closing, the Nami Parties, Nami and Vinland, jointly and
severally, shall indemnify and defend, save and hold VNR and VNG and each of
their respective officers, directors, employees and agents (collectively, the
“Vanguard Indemnified Parties”) harmless if any such Vanguard Indemnified Party
shall suffer any damage, judgment, fine, penalty, demand, settlement, liability,
loss, cost, Tax, expense (including reasonable attorneys’, consultants’ and
experts’ fees), claim or cause of action (each, a “Loss,” and collectively,
“Losses”) arising out of, relating to or resulting from:
 
(i) any breach or inaccuracy in any representation or warranty by the Nami
Parties contained in this Agreement or any certificates or other documents
delivered by any Nami Party pursuant to this Agreement at the Closing;
 
(ii) any failure by the Nami Parties to perform or observe any term, provision,
covenant, or agreement on the part of the Nami Parties to be performed or
observed under this Agreement or any other Transaction Documents;
 
(iii) Taxes of any of the Nami Parties and all Taxes (or nonpayment thereof) of
the Operating Entities that are attributable to any period following the
Effective Date;
 
(iv) any claim or demand for reimbursement or an accounting from Vinland against
VNR or VNG relating to Vinland’s past operation of the Oil and Gas Properties or
its business dealings with VNR, VNG or the Operating Entities;
 
(v) that certain litigation styled Asher Land and Mineral, Ltd. v. Nami
Resources Company, LLC, Commonwealth of Kentucky, Bell Circuit Court, Civil
Action No. 06-CI-0566 or otherwise in connection with the matters asserted by
the plaintiff in such litigation; and
 
(vi) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated hereby, by reason of the claiming Person acting at the
request of the Nami Parties or any of their Affiliates.
 
(b) From and after the Closing, VNR and VNG shall jointly and severally
indemnify and defend, save and hold the Nami Parties, Nami and Vinland together
with their respective officers, directors, employees and agents, including the
Operating Entities, (collectively, the “Nami Indemnified Parties”) harmless if
any such Nami Indemnified Party shall suffer any Loss arising out of, relating
to or resulting from:
 
(i) any breach or inaccuracy in any representation or warranty by VNR or VNG
contained in this Agreement or any certificates or other documents delivered by
VNR or VNG pursuant to this Agreement at the Closing;
 
(ii) any failure by VNR or VNG to perform or observe any term, provision,
covenant, or agreement on the part of VNR or VNG to be performed or observed
under this Agreement;
 
(iii) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated hereby, by reason of the claiming Person acting at the
request of VNR, VNG or any of their respective Affiliates;
 
(iv) all Taxes (or nonpayment thereof) of the Operating Entities that are
attributable to the period commencing April 18, 2007 and ending on the Effective
Date ; and
 
(c) The amount of any Losses suffered by a Vanguard Indemnified Party or a Nami
Indemnified Party, as the case may be (such party seeking indemnification
pursuant to this Article, the “Indemnified Party,” and the other party, the
“Indemnifying Party”), shall be reduced by any third-party insurance benefits or
third party recoveries actually received by the Indemnified Party with respect
to such Loss (net of costs incurred to recover such insurance benefits and third
party recoveries, deductibles, and retro premiums).  To the extent an
Indemnified Party suffers Losses for which the Indemnifying Party is liable for
indemnification, the Indemnified Party shall submit a claim to collect any
amounts available under third-party insurance coverage and from other third
parties reasonably liable for any Loss suffered by the Indemnified Party.
 
(d) The maximum aggregate liability of VNR and VNG for all claims under Section
8.2(b)(i) of this Agreement with respect to the breach of representations or
warranties made or described in Article IV of this Agreement shall be no greater
than $5,000,000. No party shall be liable for Losses for the breach of its
respective representations and warranties under this Agreement unless and until,
and then only to the extent that, the aggregate amount of all such Losses shall
exceed the sum of $1,000,000.
 
(e) No claim may be asserted nor may any action be commenced against any Party
for breach or inaccuracy of any representation or breach of a warranty, unless
written notice of such claim or action is received by the other Party describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or action on or prior to the date on which the
representation or warranty on which such claim or action is based ceases to
survive as set forth in Section8.1.
 
(f) No Indemnified Party shall be entitled under this Agreement to multiple
recoveries for the same Losses.
 
(g) If the Closing occurs, no Indemnified Party is entitled to indemnification
or any other recovery under this Agreement with respect to any breach or
inaccuracy in any representation or warranty of an Indemnifying Party (A) that
would have given the Indemnified Party a right to terminate this Agreement under
Section 8.1 of this Agreement, and (B) of which the Indemnified Party had
Knowledge before the Closing.
 
Section 8.3   Procedures.  Any Indemnified Party shall notify the Indemnifying
Party (with reasonable detail) promptly after it becomes aware of facts
supporting a claim or action for which indemnification is provided under this
Article VIII, and shall provide to the Indemnifying Party as soon as practicable
thereafter all reasonably available information and documentation necessary to
support and verify any Losses associated with such claim or action.  The failure
to so notify or provide information to the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that it has
been materially prejudiced by the Indemnified Party’s failure to give such
notice, in which case the Indemnifying Party shall be relieved from its
obligations hereunder to the extent of such material prejudice.  The
Indemnifying Party shall participate in and defend, contest or otherwise protect
the Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at its sole cost and expense; provided, however,
that the Indemnifying Party shall not make any settlement or compromise without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party, there is no admission
or statement of fault or culpability on the part of the Indemnified Party and
there is an unconditional release of the Indemnified Party from all liability on
any claims that are the subject of such claim or action.  The Indemnified Party
shall use commercially reasonable efforts upon the reasonable request of the
Indemnifying Party to cooperate with and assist the Indemnifying Party in
defending, contesting, or otherwise protecting the Indemnified Party against any
suit, action, investigation, claim, or proceeding in connection with which a
claim for indemnification is made.  The Indemnified Party shall have the right,
but not the obligation, to participate at its own expense in the defense thereof
by counsel of the Indemnified Party’s choice; provided, however, that the
Indemnifying Party shall pay the fees and expenses of separate counsel for the
Indemnified Party if (a) the Indemnifying Party has agreed to pay such fees and
expenses, or (b) counsel for the Indemnifying Party reasonably determines that
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would create a conflict of interest.  If the Indemnifying Party
fails timely to defend, contest or otherwise protect against such suit, action,
investigation, claim or proceeding, the Indemnified Party shall have the right
to do so, including, without limitation, the right to make any compromise or
settlement thereof, and the Indemnified Party shall be entitled to recover the
entire cost thereof from the Indemnifying Party, including, without limitation,
reasonable attorneys’ fees, disbursements and amounts paid as the result of such
suit, action, investigation, claim or proceeding.
 
Section 8.4   No Speculative Damages.  In no event shall any Party be liable for
(and the term Losses shall exclude) any Loss that results from any untrue
representation or warranty in this Agreement or a breach by any Party of any
provision of this Agreement or the other Transaction Documents or related hereto
or thereto that is not within the reasonable contemplation of the Parties as of
the date hereof as a probable and reasonably foreseeable result of that untruth
or breach. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO
EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE UNDER THIS AGREEMENT FOR ANY
EXEMPLARY, PUNITIVE, REMOTE, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES (OTHER
THAN TO THE EXTENT SUCH DAMAGES MAY BE PAYABLE TO A THIRD PARTY BY REASON OF A
LOSS SUBJECT TO INDEMNIFICATION) OR LOSS OF PROFITS SUFFERED BY A PARTY TO THIS
AGREEMENT.
 
Section 8.5   Compliance With Express Negligence Rule.  TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY, AND
INDEMNITIES IN THIS AGREEMENT, INCLUDING THOSE IN THIS ARTICLE VIII, SHALL APPLY
EVEN IN THE EVENT OF THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF THE PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED,
LIMITED, OR INDEMNIFIED.
 
Section 8.6   Remedy.  The Parties agree that equitable relief for matters
arising under this Agreement after Closing is only available to the extent
provided for in Section 7.2 or in Section 9.10.  Except for actions involving
fraud or intentional misrepresentation, and for equitable relief as provided in
the preceding sentence, from and after the Closing the sole remedy of a Party in
connection with matters arising under this Agreement shall, in each case, be
indemnification under and as set forth in this Article VIII.
 
Section 8.7   Tax Treatment Of Indemnity Payments.  Each Party, to the extent
permitted by applicable Law, agrees to treat any payments made pursuant to this
Article VIII as adjustments to the Purchase Price for all federal and state
income and franchise Tax purposes.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IX                                
 
MISCELLANEOUS PROVISIONS
 
Section 9.1   Publicity.  On or prior to the Closing Date, no Party shall, nor
shall it permit its Affiliates to, issue or cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other Parties.  Each Party hereby
agrees to the form of press releases announcing this transaction exchanged prior
to the Execution Date.  Notwithstanding the foregoing, in the event any such
press release or announcement is required by Law or stock exchange rule to be
made by the Party proposing to issue the same, such Party may issue or cause
publication thereof without consent of the other Parties, but shall use its
commercially reasonable efforts to consult in good faith with the other Parties
prior to such issuance or publication.
 
Section 9.2   Successors And Assigns; Third-Party Beneficiaries.  This Agreement
shall inure to the benefit of, and be binding upon, the Parties and their
respective successors and permitted assigns; provided, however, that no Party
shall assign or delegate any of its rights or obligations created under this
Agreement without the prior written consent of the other Parties.  Except as
expressly contemplated herein, nothing in this Agreement shall confer upon any
Person not a party to this Agreement, or the legal representatives of such
Person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.
 
Section 9.3   Fees And Expenses.  Except as otherwise expressly provided in this
Agreement, all legal, accounting, financial advisory and other fees, costs and
expenses of a Party incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees,
costs or expenses.
 
Section 9.4   Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if delivered personally or sent by overnight courier or sent by
facsimile (with evidence of confirmation of receipt) to the Parties at the
following addresses:
 
(a) If to VNG, to:
Vanguard Natural Gas LLC
5847 San Felipe, Suite 3000
Houston, Texas 77057
Facsimile:  (832) 327-2260
Attention:  Scott W. Smith


with a copy which shall not constitute notice to:




J. Patrick Doherty
Doherty & Doherty LLP
1717 St. James Place
Suite 520
Houston, Texas 77056
Facsimile:  (713) 572-1001


(b) If to VNR:
Vanguard Natural Gas LLC
5847 San Felipe, Suite 3000
Houston, Texas 77057
Facsimile:  (832) 327-2260
Attention:  Scott W. Smith


with a copy which shall not constitute notice to:


J. Patrick Doherty
Doherty & Doherty LLP
1717 St. James Place
Suite 520
Houston, Texas 77056
Facsimile:  (713) 572-1001


(c) If to Endowment:
Majeed S. Nami Personal Endowment Trust
2704 Old Rosebud Road, Suite 320
Lexington, Kentucky 40509
Facsimile: (859) 624-9289
Attention: Charles Albright


with a copy which shall not constitute notice to:


Karen J. Greenwell
Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507


(d) If to Trust:
Majeed S. Nami Irrevocable Trust
2704 Old Rosebud Road, Suite 320
Lexington, Kentucky 40509
Facsimile: (859) 624-9289
Attention: Charles Albright


with a copy which shall not constitute notice to:


Karen J. Greenwell
Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507


or to such other Persons or at such other addresses as shall be furnished by any
Party by like notice to the other Party, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed.  No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
Party as provided in this Section 9.4.
 
Section 9.5   Entire Agreement.  This Agreement, together with the Schedules and
the Exhibits hereto, and the other Transaction Documents, represent the entire
agreement and understanding of the parties with reference to the transactions
set forth herein and therein and no representations or warranties have been made
in connection herewith and therewith other than those expressly set forth herein
or therein.  This Agreement, together with the Schedules and the Exhibits
hereto, and the other Transaction Documents, supersede all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter hereof or thereof and all
prior drafts of such documents, all of which are merged into such documents.  No
prior drafts of such documents and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving such
documents.
 
Section 9.6   Waivers and Amendments.  The Nami Parties or VNR and VNG may, by
written notice to the other Party: (a) extend the time for the performance of
any of the obligations or other actions of the other Party; (b) waive any
inaccuracies in the representations or warranties of the other Party contained
in this Agreement or in any document delivered pursuant to this Agreement by the
other Party; (c) waive compliance with any of the covenants of the other Party
contained in this Agreement; (d) waive performance of any of the obligations of
the other Party created under this Agreement; or (e) waive fulfillment of any of
the conditions to its own obligations under this Agreement or in any documents
delivered pursuant to this Agreement by the other Party.  The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach, whether or not similar, unless
such waiver specifically states that it is to be construed as a continuing
waiver.  This Agreement may be amended, modified or supplemented only by a
written instrument executed by the Parties.
 
Section 9.7   Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the Parties shall negotiate in good faith to modify this
Agreement to include a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.
 
Section 9.8   Titles and Headings.  The Article and Section headings and any
table of contents contained in this Agreement are solely for convenience of
reference and shall not affect the meaning or interpretation of this Agreement
or of any term or provision hereof.
 
Section 9.9   Signatures And Counterparts.  Facsimile or electronic transmission
of any signed original document and/or retransmission of any signed facsimile or
electronic transmission shall be the same as delivery of an original.  At the
request of any Party, the other Parties will confirm facsimile or electronic
transmission by signing a duplicate original document.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
 
Section 9.10   Enforcement Of The Agreement; Damages.  Each of the Parties
hereto acknowledges and agrees that in the event any covenant or obligation of
the acknowledging Party to be performed after Closing is not performed in
accordance with the specific terms of this Agreement or is otherwise breached,
then the other Party shall be entitled to an injunction or injunctions to
prevent such non-performance or breach and to specifically enforce the covenants
and obligations of the acknowledging Party to be performed after Closing, in any
courts of the Commonwealth of Kentucky and in the federal courts of the United
States of America located in Fayette County, Kentucky, in addition to any other
remedy to which it may be entitled for such non-performance or breach.
 
Section 9.11   Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal and substantive Laws of the Commonwealth of
Kentucky and without regard to any conflicts of Laws concepts that would apply
the substantive Law of some other jurisdiction.
 
Section 9.12   Disclosure.  Certain information set forth in the Schedules is
included solely for informational purposes, is not an admission of liability
with respect to the matters covered by the information, and may not be required
to be disclosed pursuant to this Agreement.  Disclosure of any item in any
section of the Schedules shall serve to qualify the correspondingly numbered
representation and warranty or covenant in this Agreement to the extent
specified therein and any other representation and warranty or covenant only to
the extent the applicability of such disclosure to such other representation and
warranty or covenant is reasonably apparent to the non-disclosing party.  The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) or specific item are or are not material, and no party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the Parties as to
whether any obligation, item, or matter not described herein or included in a
Schedule is or is not material for purposes of this Agreement.
 
Section 9.13   Consent To Jurisdiction.  To the fullest extent permitted by
applicable Law, the Parties hereby irrevocably submit to the jurisdiction of the
courts of the Commonwealth of Kentucky and of the federal courts of the United
States of America located in Fayette County, Kentucky over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, and each Party irrevocably agrees that all claims in respect of such
dispute or proceeding shall be heard and determined in such courts.  The Parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the venue of any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute.  Each Party agrees that a judgment in any
dispute heard in the venue specified by this section may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
 
Section 9.14   Waiver of Trial by Jury.  Each of the Parties hereby irrevocably
waives, to the fullest extent permitted by Law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement.
 
Section 9.15   Construction.  Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) references to Schedules
and Exhibits refer to the Schedules and Exhibits attached to this Agreement,
each of which is made a part hereof for all purposes; (d) the terms “include”,
“includes”, “including” and words of like import shall be deemed to be followed
by the words “without limitation”; (e) the terms “hereof,” “herein” and
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (f) references to money refer to legal currency
of the United States of America. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE X                                
 
DEFINITIONS
 
For purposes of this Agreement, the term:
Section 10.1   “AE” has the meaning assigned to such term in the recitals.
 
Section 10.2   “AE Balance Sheet” has the meaning assigned to that term in
Section 4.18(b).
 
Section 10.3   “AE Member Bill of Sale” means the assignment and bill of sale
for the AE Membership Interests in the form attached hereto as Exhibit C.
 
Section 10.4   “AE Membership Interests” has the meaning assigned to such term
in the recitals.
 
Section 10.5   “Affiliate” or “Affiliates” of a Person means a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the first-mentioned Person.
 
Section 10.6   “Agreement” has the meaning assigned to such term in the
Preamble.
 
Section 10.7   “Breach” means any matter, fact or circumstance that constitutes
a breach by a Party of any representation, warranty, agreement, obligation, or
covenant of such Party contained in this Agreement.
 
Section 10.8   “Business Day” means any day of the year on which national
banking institutions in Kentucky are open to the public for conducting business
and are not required or authorized to close.
 
Section 10.9   “Closing” has the meaning assigned to such term in Section
1.1(b).
 
Section 10.10   “Closing Date” has the meaning assigned to such term in Section
1.1(b).
 
Section 10.11   “Code” means the Internal Revenue Code of 1986, as amended.
 
Section 10.12   “Common Units” has the meaning assigned to such term in the
Recitals.
 
Section 10.13   “Derivative Transactions” has the meaning assigned to such term
in Section 4.15.
 
Section 10.14   “Effective Date” means January 1 2012.
 
Section 10.15   “Employee Plans” means any “employee benefit plan,” as defined
under Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or any other bonus, pension, stock/unit option, stock/unit
purchase, benefit, welfare, profit-sharing, retirement, disability, vacation,
severance, hospitalization, insurance, incentive, deferred compensation and
other similar fringe or employee benefit plans, funds, programs or arrangement,
whether written or oral.
 
Section 10.16   “Encumbrances” has the meaning assigned to such term in
Section 1.1(a).
 
Section 10.17   “Endowment” has the meaning assigned to such term in the
preamble.
 
Section 10.18   “Endowment Common Units” has the meaning assigned to such term
in the recitals.
 
Section 10.19   “Environmental Laws” means collectively, all applicable federal,
state and local laws (including common law), ordinances, rules and regulations
relating to the prevention of pollution, remediation of contamination or
restoration of environmental quality, protection of human health or the
environment (including natural resources), or workplace health and safety,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., the Clean Air
Act, 42 U.S.C. § 7401, et seq., the Federal Water Pollution Control Act, 33
U.S.C. § 1251, et seq., the Oil Pollution Act of 1990, 33 U.S.C.§ 2701, et seq.,
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629, the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq., the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j, and the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; in each case, as amended and the
regulations promulgated pursuant thereto and as each is in effect on the date of
this Agreement.
 
Section 10.20   “ERISA” has the meaning assigned to such term in the definition
of “Employee Plans.”
 
Section 10.21   “ERISA Affiliate” has the meaning assigned to such term in
Section 2.12(a).
 
Section 10.22   “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
Section 10.23   “Execution Date” has the meaning assigned to such term in the
preamble.
 
Section 10.24   “GAAP” means generally accepted accounting principles at the
time.
 
Section 10.25   “Governmental Authority” means any foreign, federal, tribal,
state or local government, court, agency or commission or other governmental or
regulatory body or authority or of any arbitrator.
 
Section 10.26   “Guarantees” means (i) any guarantees, pledges, mortgages or
other similar undertakings made by Nami or any person or entity affiliated with
him, including Vinland and its subsidiaries and Nami Resources Company, L.L.C.
in connection with or for the benefit of VNR, VNG, or any of their Affiliates or
Subsidiaries and (ii) any guarantees, pledges, mortgages or other similar
undertakings made by VNR, VNG, or any person or entity affiliated with them in
connection with or for the benefit of TEC, AE or any of their Affiliates.
 
Section 10.27   “Hazardous Material” shall mean any substance that, by its
nature or its use, is regulated or as to which liability might arise under any
Environmental Law including any:  (a) chemical, product, material, substance or
waste defined as or included in the definition of “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” toxic substance,” “toxic pollutant,” “contaminant,” “pollutant,” or
words of similar meaning or import found in any Environmental Law; (b) petroleum
hydrocarbons, petroleum products, petroleum substances, natural gas, crude oil,
or any components, fractions, or derivatives thereof; and (c) asbestos
containing materials, polychlorinated biphenyls, radioactive materials, urea
formaldehyde foam insulation, or radon gas.
 
Section 10.28   “Hydrocarbons” means oil, condensate, gas, coal bed methane,
coal mine methane casing head gas and other liquid or gaseous hydrocarbons,
including natural gas liquids and other separated gas or oil components.
 
Section 10.29   “Indemnified Party” has the meaning assigned to such term in
Section 8.2(c).
 
Section 10.30     “Knowledge” means, with respect to the knowledge of any Nami
Party, Nami or Vinland, the actual knowledge of the relevant party, if the
relevant party is an individual, or any current officer, manager, director or
member of the managerial staff of the relevant party, without duty of inquiry if
the relevant party is an entity.
 
Section 10.31   “Knowledge of VNG” or “Knowledge of VNR” means matters, facts or
circumstances that Scott Smith, Richard Robert or Britt Pence are aware of
(without a duty of inquiry) either because such matters, facts or circumstances
were disclosed to them or otherwise brought to their attention in their
capacities as members of management of VNR and VNG.
 
Section 10.32   “Law” has the meaning assigned to such term in Section 2.3.
 
Section 10.33   “Legal Proceeding” has the meaning assigned to such term in
Section 2.
 
Section 10.34   “Loss” or “Losses” has the meaning assigned to such term in
Section 8.2(a).
 
Section 10.35   “Material Adverse Effect” means any change, effect, event or
occurrence with respect to the condition (financial or otherwise), assets,
properties, business, operations or results of operations of VNR, VNG or the
Operating Entities, that is material and adverse to the Operating Entities,
taken as a whole, or material and adverse to VNR, VNG, or that materially and
adversely affects the ability of the VNR or VNG to consummate the transactions
contemplated hereby; it being understood that none of the following shall be
deemed to constitute a Material Adverse Effect: any effect resulting from (a)
entering into, or the announcement of the transactions contemplated by, this
Agreement, (b) changes in oil and gas prices, including changes in price
differentials, (c) changes in general economic conditions in the industry in
which any of the Operating Entities operates, or (d) changes in the United
States or global economy as a whole, unless in the case of clauses (b) - (d)
above such change has a disproportionately adverse effect on the Operating
Entities, VNR, or VNG relative to other participants in the industry or
industries in which VNR, VNG and the Operating Entities operate.
 
Section 10.36   “Member Interests” has the meaning assigned to such term in the
Recitals.
 
Section 10.37   “Nami Indemnified Parties” has the meaning assigned to such term
in Section 8.2(b).
 
Section 10.38   “Nami Parties” has the meaning assigned to such term on the
Preamble.
 
Section 10.39    “Notification” has the meaning assigned to such term in
Sections 5.6(a) and (b).
 
Section 10.40   “Oil and Gas Agreements” has the meaning assigned to such term
in Section 4.14(a).
 
Section 10.41   “Oil and Gas Properties” means all interests in and rights with
respect to oil, gas, mineral, and similar properties of any kind and nature,
including working, leasehold and mineral interests and operating rights and
royalties, overriding royalties, production payments, net profit interests and
other non-working interests and non-operating interests (including all oil and
gas leases, operating agreements, unitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, and in each
case, interests thereunder), surface interests, fee interests, reversionary
interests, reservations, and concessions.  Without limitation, Oil and Gas
Properties shall include all oil and gas wells of the Operating Entities listed
and described on Exhibit D.
 
Section 10.42   “Operating Entities” means AE and TEC.
 
Section 10.43   “Operating Entities Records” has the meaning assigned to such
term in Section 5.11.
 
Section 10.44   “Operating Entity Material Contracts” has the meaning assigned
to such term in Section 4.17(a).
 
Section 10.45   “Organizational Documents” means with respect to any entity, the
certificate of incorporation, by-laws, certificate of formation, limited
liability company operating agreement, partnership or limited partnership
agreement or other formation and/or governing documents of such entity.
 
Section 10.46   “Outside Date” means March 31, 2012.
 
Section 10.47   “Parties” or “Party” has the meaning assigned to such term in
the Preamble.
 
Section 10.48   “Permitted Encumbrances” means:
 
(a) to the extent waived prior to Closing, preferential purchase rights and
rights of first refusal;
 
(b) inchoate mechanics’ and materialmens’ liens and other liens arising by
operation of law in the ordinary course of business for amounts not yet
delinquent and liens for Taxes or assessments that are not yet delinquent or, in
all instances, if delinquent, that are being contested in good faith in the
ordinary course of business and for which adequate reserves have been
established by the party responsible for payment thereof;
 
(c) liens arising under operating agreements or sales, processing, gathering,
storage and transportation contracts securing amounts not yet delinquent, or if
delinquent, that are being contested in good faith in the ordinary course of
business and for which adequate reserves have been established by the party
responsible for payment thereof;
 
(d) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, to the extent (a) shown of record in
the jurisdiction where located and (b) valid and enforceable in accordance with
the terms thereof;
 
(e) rights reserved to or vested in any governmental, statutory, municipal or
public authority to control or regulate any of the Partnership Entities’
properties or assets in any manner and all applicable laws, rules and orders of
any Governmental Authority;
 
(f) all other liens, charges, encumbrances, defects and irregularities that are
not such as to materially interfere with the operation, value or use of the
property or asset affected; and
 
(g) such filings made with, or notices to, the Bureau of Ocean Energy
Management, Regulation, and Enforcement and any other applicable Governmental
Authority, as are customarily made after the transactions contemplated by this
Agreement.
 
Section 10.49   “Person” means an individual, corporation, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).
 
Section 10.50   “Plan Liability” means any and all liabilities under (i) Title
IV of ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code,
(iv) the continuation coverage requirements of Section 601 et. seq. of ERISA and
Section 4980B of the Code, or (v) any other provision of ERISA or the Code.
 
Section 10.51     “Pre-Effective Date Period” has the meaning assigned to such
term in Section 5.7(b).
 
Section 10.52   “Pre-Effective Date Period Return” has the meaning assigned to
such term in Section 5.7(b).
 
Section 10.53   “Proceeding” has the meaning assigned to such term in Section
6.9(a).
 
Section 10.54   “Release” means any depositing, spilling, leaking, pumping,
pouring, placing, emitting, discarding, abandoning, emptying, discharging,
migrating, injecting, escaping, leaching, dumping, or disposing into the indoor
or outdoor environment.
 
Section 10.55   “Reserve Report” has the meaning assigned to such term in
Section 4.13(b).
 
Section 10.56   “Rights-of-Way” has the meaning assigned to such term in Section
3.15(l).
 
Section 10.57   “SEC” means the Securities and Exchange Commission.
 
Section 10.58   "Securities Act" means the Securities Act of 1933, as amended
from time to time, and the rules and regulations of the SEC promulgated
thereunder.
 
Section 10.59 “Service Agreements” means the Gathering and Compression
Agreements, Management Services Agreement, Operating Agreements, Participation
Agreement, and Well Services Agreements, all effective as of January 5, 2007, as
subsequently amended or modified, by and between any of VNR, VNG, AE, TEC, and
Vinland (including all of its subsidiaries, whether or not they are parties to
this Agreement).
 
Section 10.60 “Settlement and Release Agreement” the agreement attached hereto
as Exhibit E.
 
Section 10.61   “Solvent” has the meaning assigned to such term in Section 2.7
or 3.8, as the case may be.
 
Section 10.62   “Straddle Period” has the meaning assigned to such term in
Section 5.7(a).
 
Section 10.63   “Straddle Period Return” has the meaning assigned to such term
in Section 5.7(a).
 
Section 10.64   “Subject Common Units” has the meaning assigned to such term in
the Recitals.
 
Section 10.65   “Subsidiary” when used with respect to any Party means any
corporation or other organization of which such Party directly or indirectly
owns at least a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization.
 
Section 10.66   “Tax” or “Taxes” has the meaning assigned to such term in
Section 4.8(a).
 
Section 10.67   “Tax Law” means the Internal Revenue Code, as amended, and the
other tax statutes and regulations of the United States of America and the State
of Kentucky.
 
Section 10.68   “Tax Returns” has the meaning assigned to such term in Section
4.8(a).
 
Section 10.69   “TEC” has the meaning assigned to such term in the Recitals.
 
Section 10.70   “TEC Balance Sheet” has the meaning assigned to that term in
Section 4.18(a).
 
Section 10.71   “TEC Membership Interests” has the meaning assigned to such term
in the Recitals.
 
Section 10.72 “TEC Member Interests Bill of Sale” means the assignment and bill
of sale for the TEC Membership Interests in the form attached hereto as Exhibit
F.
 
Section 10.73   “Transaction Documents” means this Agreement and the other
agreements, contracts, documents, instruments and certificates provided for in
this Agreement to be entered into by one or more of the parties hereto or any of
their Affiliates in connection with the transactions contemplated by this
Agreement.
 
Section 10.74   “Transfer Agent” has the meaning assigned to such term in
Section 1.2(a)(ii).
 
Section 10.75  “Transfer Taxes” has the meaning assigned to such term in Section
5.7(d).
 
Section 10.76   “Trust” has the meaning assigned to such term in the Preamble.
 
Section 10.77   “Trust Common Units” has the meaning assigned to such term in
the Recitals.  
 
Section 10.78   “Vanguard Citibank Lien Release” has the meaning assigned to
such term in Section 2.3.
 
Section 10.79 “Vanguard Credit Agreement” means the credit agreement by and
between VNR and Citibank N.A., as administrative agent and letter of credit
issuer and the lender party thereto, existing as of the date of this Agreement.
 
Section 10.80   “Vanguard Indemnified Parties” has the meaning assigned to such
term in Section 8.2(a).
 
Section 10.81    “Vinland Citibank Consent” has the meaning assigned to such
term in Section 3.3.
 
Section 10.82   “Vinland Credit Agreement” means the credit agreement and
borrowing facility between Citibank and Vinland or other borrowing facility
between Citibank and Nami or Nami Parties that results in a lien on or against
the Common Units, existing as of the date of this Agreement.
 
Section 10.83   “VNG” has the meaning assigned to such term in the Preamble.
 
Section 10.84   “VNR” has the meaning assigned to such term in the Preamble.
 
Section 10.85  "VNR Board" shall mean the board of directors of VNR.
 
Section 10.86  “VNR SEC Reports” means 10K and 10Q, and other relevant filings
made by VNR with the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK;
SIGNATURE PAGES IMMEDIATELY FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


NAMI PARTIES:
 
MAJEED S. NAMI PERSONAL
 
ENDOWMENT TRUST
 
By: /s/ Ariana Saiedj Nami
 
Name: Ariana Saiedj Nami
 
Title: Trustee
 
MAJEED S. NAMI IRREVOCABLE TRUST
 
By: /s/ Ariana Saiedj Nami
 
Name: Ariana Saiedj Nami
 
Title: Trustee
 


 
VINLAND ENERGY, LLC
 
By:  Commonwealth Energy, LLC
 
By:           /s/ Charles
Albright                                                                
 
Name:     Charles
Albright                                                                
 
Title:       CFO                                                      
 


 
VINLAND ENERGY OPERATIONS, LLC
 
By:  Commonwealth Energy, LLC
 
By:           /s/ Charles
Albright                                                                
 
Name:     Charles
Albright                                                                
 
Title:       CFO                                                      
 


 
 

--------------------------------------------------------------------------------

 
 
VINLAND ENERGY GATHERING, LLC
 
By:  Commonwealth Energy, LLC
 
By:           /s/ Charles
Albright                                                                           
 
Name:     Charles
Albright                                                                           
 
Title:       CFO                                                      
 


 
/s/ Majeed S. Nami                                                      
Majeed S. Nami, Individually






 
 
 

--------------------------------------------------------------------------------

 


 


 
VANGUARD PARTIES:
 
VANGUARD NATURAL RESOURCES, LLC
 
By: /s/ Scott W. Smith
 
       Scott W. Smith, President
 
VANGUARD NATURAL GAS, LLC
 
By:  Vanguard Natural Resources, LLC, its Sole Member
 
By: /s/ Scott W. Smith
 
       Scott W. Smith, President
 
 

